Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
It is noted that when and if applicant claims mechanical fastener instead of mechanical connection, new drawings or amended drawings would be needed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Mechanical connection is not provided in the specification and original disclosure. The only limitation that is mention is mechanical fastener (see entire specification).
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
Applicants argument that Choung fails to teach “the beam connected to the seal carrier in a pinned manner via mechanical connection” is not persuasive since Choung teaches a pinned configuration in figure 4 (see figure below) that is frictionally attached to element 48 and end near 70 and 80 is free to move (it is noted that frictionally attached or connected by frictional contact is considered to be mechanical connection). It is noted that applicant specification does not have mechanical connection buy mechanical fasteners (this is not shown in figures but provided in the specification). When and if applicant claims mechanical fasteners, the claims are still not allowable in view of references cited on 892 that teach mechanical fasteners for providing joining of two members. 

    PNG
    media_image1.png
    664
    477
    media_image1.png
    Greyscale

Applicant has provided in arguments limitation from the specification that are not claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuong et al (US. 20180363562A1).
Chuong discloses a hydrostatic seal configured to be disposed between relatively rotatable components, the seal comprising: a seal carrier (figure 4), a beam extending axially from a forward end to an aft end, the beam (e.g. beam of shoe 54) connected to (e.g. the beam is connected since positive contact is provided at all times between end of 54 and surface of 48, also to note is that 54, 102, 100, 52 and 48 provided positive connection therebetween) the seal carrier at one of the forward end and the aft end, the beam free at the other end (figure); and a brush seal (e.g. 42) operatively coupled to the seal carrier and in contact with the beam (e.g. contact with the beam at surface 74). The beam is cantilevered with respect to the seal carrier. The beam having a sealing surface with one or more teeth included on the sealing surface (e.g. figures show this).
The beam connected to the seal carrier in a pinner manner via mechanical connection (friction connection of end with 48) at one of the ends (e.g. see figure below). 
Regarding claim 2: The beam includes a flange (e.g. flange having surface that contacts 42) extending radially outwardly into a region at least partially defined by the seal carrier and the beam, the brush seal in contact with the flange (e.g. figures).
Regarding claim 3: The flange extends perpendicular to the axial direction of the beam (e.g. that is the case since the beam extends round axial direction 22 similar to one in figure 4).
Regarding claim 5: The brush seal extends radially (e.g. figures).
Regarding claim 6: Bristles of the brush seal are in contact with a forward face of the flange (e.g. that is the case since ends of the bristles of the brush seal contacts the surface of the beam).
Regarding claim 8: The brush seal is oriented at an angle that is perpendicular to the flange (e.g. figures). 
Regarding claim 9: The beam is cantilevered to the seal carrier at the forward end of the beam (e.g. figures).
Regarding claim 11: The brush seal is in contact with the beam proximate the end of the beam that is free (e.g. figures).
Regarding claim 12: Chuong discloses a seal assembly disposed in a gas turbine engine, the seal assembly comprising: a stator and a rotor (figures).
Regarding claims 13 and 15-16: see rejection of claims above.
Regarding claim 19: Chuong discloses a gas turbine engine comprising: a compressor section, 
a combustor section and a turbine section (figure 5).
Regarding claim 20: The brush seal extends at an angle between 0 and 90 degrees relative to the forward face of the flange (e.g. figures).

    PNG
    media_image1.png
    664
    477
    media_image1.png
    Greyscale

Examiner has provided an alternate rejection below, when an if applicant claims mechanical fastener as stated in the speficitaion.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong.
Regarding claims 4, 7, 14 and 17-18:
Examiner takes official notice that to have the brush seal extends axially, the flange is oriented at an angle between parallel and perpendicular to a radially outer surface of the beam and the brush seal is oriented at an angle that is perpendicular to the flange is well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have brush seal oriented and contact surfaces to be oriented at angles, slant, perpendicular or parallel. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the brush seal and/or contact surface be oriented differently to provide sealing in axial direction or radial direction or both axial and radial directions. Evidence is provided by numerous patents (e.g. US20070132190A1, US20130170979A1, US4595207, US20160312637A1, US6059526, and US5090710).
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong.
Regarding claim 10:
Examiner takes official notice that the beam is cantilevered to the seal carrier at the aft end of the shoe is well known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have hydrostatic seal be oriented so that the beam is cantilevered to the seal carrier at the aft end to provide secondary seal and primary seal to the aft end. Evidence for changing orientation is taught by Chuong (US20180066533A1).
Claims 1-3, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Perkis (GB2536861A).
Choung discloses the invention as claimed above but fails to disclose that the one end is connected or pinned via mechanical connection. Perkis discloses a seal system where a shoe is connected to a member by via pinned manner through a mechanical connection such as bolt(s) that provides cantilever function (e.g. figures 5 or 6). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a pinner connection of Choung via mechanical connection as taught by Perkis, to provide permanent retention of the shoe (e.g. see entire document of Perkis and abstract of Perkis).
Claims 4, 7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Perkis.
Regarding claims 4, 7, 14 and 17-18:
Examiner takes official notice that to have the brush seal extends axially, the flange is oriented at an angle between parallel and perpendicular to a radially outer surface of the beam and the brush seal is oriented at an angle that is perpendicular to the flange is well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have brush seal oriented and contact surfaces to be oriented at angles, slant, perpendicular or parallel. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the brush seal and/or contact surface be oriented differently to provide sealing in axial direction or radial direction or both axial and radial directions. Evidence is provided by numerous patents (e.g. US20070132190A1, US20130170979A1, US4595207, US20160312637A1, US6059526, and US5090710).
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Perkis.
Regarding claim 10:
Examiner takes official notice that the beam is cantilevered to the seal carrier at the aft end of the shoe is well known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have hydrostatic seal be oriented so that the beam is cantilevered to the seal carrier at the aft end to provide secondary seal and primary seal to the aft end. Evidence for changing orientation is taught by Chuong (US20180066533A1).
Claims 1-3, 5-6, 8-9, 12-13, 15-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Morgan (US. 7320468).
Choung discloses the invention as claimed above but fails to disclose that the one end is connected or pinned via mechanical connection. Morgan discloses a seal system where a shoe is connected to a member in a pinned manner via a mechanical connection that provides cantilever function (e.g. connection of end of 56 that is done by a projection on 56 and recess in member 54). It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to provide a pinner connection of Choung via mechanical connection as taught by Morgan, to provide permanent retention (e.g. inherent due to mechanical fastener connection made by projection that is received in recess, see figure below of Morgan).

    PNG
    media_image2.png
    305
    610
    media_image2.png
    Greyscale

Claims 4, 7, 14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Morgan.
Regarding claims 4, 7, 14 and 17-18:
Examiner takes official notice that to have the brush seal extends axially, the flange is oriented at an angle between parallel and perpendicular to a radially outer surface of the beam and the brush seal is oriented at an angle that is perpendicular to the flange is well known. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have brush seal oriented and contact surfaces to be oriented at angles, slant, perpendicular or parallel. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the brush seal and/or contact surface be oriented differently to provide sealing in axial direction or radial direction or both axial and radial directions. Evidence is provided by numerous patents (e.g. US20070132190A1, US20130170979A1, US4595207, US20160312637A1, US6059526, and US5090710).
Claim 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chuong in view of Morgan.
Regarding claim 10:
Examiner takes official notice that the beam is cantilevered to the seal carrier at the aft end of the shoe is well known in the art. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have hydrostatic seal be oriented so that the beam is cantilevered to the seal carrier at the aft end to provide secondary seal and primary seal to the aft end. Evidence for changing orientation is taught by Chuong (US20180066533A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675